Citation Nr: 1126218	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-34 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1971.  He died on September 2004 at the age of 56.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO, in pertinent part, denied the issue of entitlement to service connection for the cause of the Veteran's death.  

In September 2006, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.

In a January 2009 remand, the Board noted that the appellant has not yet been provided with the required notification regarding her claim of service connection for the cause of the Veteran's death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (holding that in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VA is required to provide a claimant with (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).  The Board directed the RO to provide the appellant with appropriate notification.  In a February 2009 letter, the RO provided the requisite notification to the Veteran pursuant to the Board remand.  

Additionally, the Board remanded the Veteran's claim for further development and consideration specifically requesting that a medical opinion be rendered as to whether the Veteran's cause of death was related to his service-connected prostate cancer, status post prostatectomy, or otherwise etiologically related to his period of active service.  Unfortunately, the April 2009 medical opinion obtained on remand was found to be inadequate.  Therefore, in the September 2010 decision, the Board remanded the appellant's claim to the RO so an adequate medical opinion could be obtained.  An appropriate medical opinion was provided in October 2010.  As such, the Board finds that the RO completed the development requested in the September 2010 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  The case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran's original death certificate shows that he died in September 2004 and that the immediate cause of his demise was listed as cardiorespiratory arrest due to or as a consequence of acute leukemia.  

3.  The Veteran's amended death certificate shows that he died in September 2004, and lists prostate cancer as a significant condition which contributed to his demise but was not directly related to the immediate cause of death.  

4.  At the time of the Veteran's death, service connection had been established for impotency, rated as noncompensably disabling.  The Veteran was also service-connected for prostate cancer, status post radical prostatectomy, rated as 100 percent disabling from March 30, 2004 to January 31, 2005, and noncompensably disabling from February 1, 2005.  

5.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.  

6.  A service-connected condition is not shown to have caused or otherwise contributed materially in producing or accelerating the Veteran's death.  


CONCLUSION OF LAW

A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which imposes a duty on VA to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA notification letter in November 2004, prior to the March 2005 rating decision.  However, the November 2004 letter did not notify the appellant of what the Veteran's service-connected conditions were at the time of his death, nor did it contain any particular explanation of the information and evidence required to substantiate a claim for service connection for the cause of the Veteran's death based on a previously service-connected disability as well as a condition not yet service connected, as required by Hupp.  Additionally, the letter did not provide the appellant with appropriate Dingess notice.  

As previously discussed, in the January 2009 Board remand, the Board requested that the RO provide the appellant with an appropriate VCAA notification letter to include the requisite Hupp elements.  The Board also requested that the RO provide the appellant with notification regarding the criteria for the establishment of an effective date for the award of benefits if service connection for the cause of the Veteran's death is granted.  Pursuant to the Board remand, the RO sent the appellant the appropriate VCAA notification letter in February 2009.  This letter informed the appellant of what the Veteran's service-connected disabilities were at the time of his death.  The appellant was informed that she needed to submit evidence that showed a service-connected disability was the primary or contributory cause of the Veteran's death.  Specifically, the letter informed the appellant of the evidence needed to support a claim for Dependency and Indemnity Compensation (DIC) benefits based on a service-connected disability established during the Veteran's lifetime.  In addition, the February 2009 letter outlined VA and the appellant's respective duties for providing evidence, and informed the appellant how effective dates are determined.  

Although the February 2009 letter was not sent prior to initial adjudication and multiple readjudications of the appellant's claim, this was not prejudicial to her, as she was subsequently provided adequate notice and was given over a year to respond with additional argument and evidence and the claim was readjudicated and additional Supplemental Statements of the Case (SSOC) were provided to the appellant in April 2010 and April 2011.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  She has taken full advantage of these opportunities, submitting statements, evidence and argument in support of her claim and testifying at a hearing before the Board.  Viewed in such context, the furnishing of notice after the decision that led to this appeal did not compromise the essential fairness of the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The appellant has had a "meaningful opportunity to participate effectively,"  Dingess/Hartman, and the Board finds that the present adjudication of the appeal will not result in any prejudice to the appellant.  Therefore, with respect to the timing requirement for the notice, the Board concludes that VA has fulfilled its duty to notify under the VCAA and to decide this appeal would not be prejudicial to the claimant.  

VA has also satisfied its duty to assist the appellant at every stage of this case.  All available service treatment records as well as all identified post-service VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  

Pursuant to the January 2009 and September 2010 Board remands, VA medical opinions were obtained in April 2009 and October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the April 2009 and October 2010 VA opinions obtained in this case were predicated on a reading of the service and post-service treatment records in the Veteran's claims file and considered all the pertinent evidence of record.  While the April 2009 opinion did not include a discussion of the August 2006 amended death certificate, and failed to address whether and to what extent the Veteran's service-connected prostate cancer contributed to his death, the Board finds that the April 2009 opinion combined with the October 2010 VA opinion, address all the necessary questions listed in the January 2009 and September 2010 remands.  The April 2009 and October 2010 examiners provide a rationale in support of their opinions, which includes a discussion of the clinical data and medical principles as applied to the evidence.  When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. §1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death indicates that the Veteran died in September 2004.  The immediate cause of death was listed as cardiorespiratory arrest due to or as a consequence of acute leukemia.  The Board notes that an amended certificate of death was issued in August 2006 listing prostate cancer as a significant condition contributing to death but not directly related to the immediate cause of death.  

At the time of his death, service connection had been established for impotency, rated as noncompensably disabling.  The Veteran was also service-connected for prostate cancer, status post radical prostatectomy, rated as 100 percent disabling from March 30, 2004 to January 31, 2005, and noncompensably disabling from February 1, 2005.  However, the evidence does not show that the Veteran's service-connected disorders were a principal cause of his death.  Further, private treatment records dated in August and September 2004, the time period immediately preceding the Veteran's death, do not reflect any lingering residuals, complaints of or treatment for the Veteran's service-connected prostate cancer or health problems originating therefrom at the time of his death.  

The death summary report listed principal diagnoses of acute myelogenous leukemia, acute renal failure, hematemesis, pancytopenia, hospital acquired pneumonia, Port-A-Cath infection, hypertension and pulmonary hemorrhage.  None of these diagnoses were service-connected.  Therefore, the Board concludes that the Veteran's service-connected prostate cancer, status post prostatectomy was not a principal cause of death.  

The medical evidence of record includes VA treatment records dated from March 2004 to July 2004, and private treatment records dated from December 2003 to September 2004.  The December 2003 Surgical Pathology Report reflects the Veteran's diagnosis of prostate cancer and the radical prostatectomy he underwent to remove the lymph nodes.  A February 2004 laboratory report indicates the Veteran underwent a bone marrow biopsy and aspiration, the results of which showed he had a diagnosis of chronic myelomonocytic leukemia (CMML).  Follow up treatment reports dated from March 2004 to August 2004 show that he was routinely seen at a cancer treatment center and received treatment and advice regarding various medications and therapeutic regimens he could pursue in treating his disease.  His platelet count was also monitored during these visits.  In August 2004, the physician noted that the Veteran's blast count reached a dangerously high percentage after receiving a new form of chemotherapy, and that the CMML had transformed to an acute myelogenous leukemia (AML).  The Veteran was subsequently admitted to the nearby University Medical Center for emergent care and treatment.  There is nothing in these records to indicate that the Veteran's service-connected prostate cancer, as well as any symptoms and lingering residuals which may have been derived therefrom, contributed to and/or were related to the Veteran's CMML and subsequent AML.  

An Interim in-patient report summarizes the events which transpired and the various diagnoses of the Veteran from the time he was admitted to the University Medical Center in mid-August 2004 until the beginning of September 2004.  The report lists all the health problems that the Veteran was confronted with upon first being admitted, as well as the multitude of disorders which manifested during the course of his treatment.  First, the report indicates that the Veteran was admitted with a diagnosis of acute myelogenous leukemia and underwent a Port-A-Cath placement insertion procedure in his chest.  Induction chemotherapy began after the Port-A-Cath placement.  Based on the summary report, the site of the Port-A-Cath became infected revealing increased erythema and tenderness, and the Veteran soon developed a high fever and was diagnosed with febrile neutropenia.  It was eventually discovered that the site of the Port-A-Cath developed a hematoma, which prompted the removal of his Port-A-Cath at the end of August.  

In addition to these ailments, the report discusses the fact that the Veteran had a low platelet count throughout the time he was at the medical center and was found to be anemic secondary to his CMML.  It was also noted that the Veteran developed splenomegaly, which the physician wrote was "likely sequestering not only red blood cells but also platelets."  Also, the Veteran was diagnosed with hyponatremia, acute renal failure, and hypertension during his time at the medical center.  Lastly, the report indicates the Veteran was diagnosed with bilateral pneumonia, which was first discovered when he developed febrile neutropenia.  Despite some improvement in the chest X-ray findings, it was noted that there was a "persistent opacity in the left lower lobe as well as a small right pleural effusion and small right lower lobe opacity possibly consistent with infectious etiology."  

The death summary report indicates the Veteran underwent a bone marrow biopsy at the beginning of September, and continued receiving platelet and blood transfusions throughout the remainder of the month.  He also continued receiving medication for his Port-A-Cath infection and pneumonia and was eventually placed on Diflucan.  According to the report, the Veteran's condition continued to worsen with respect to his mental and respiratory status, and the only sources of infection were the site of the Port-A-Cath and pneumonia.  It was concluded that the Veteran developed liver failure and ultimately passed away as a result of his "multiple comorbidities."  Based on the death summary report and the interim in patient summarization, there are no findings in either of these reports relating the Veteran's service-connected prostate cancer, status post radical prostatectomy, to his CMML, resultant AML and ultimate death.  When discussing all of the Veteran's "comorbidities," the physician listed the various health problems the Veteran endured from August - September 2004, and discussed how many of these complications originated.  However, the physician never mentioned the Veteran's service-connected prostate cancer, the radical prostatectomy he underwent, or any lingering residuals, complications or health problems originating from said disease as a contributing factor to his CMML, the transformation of the CMML to AML, and his ultimate demise in September 2004.  

In addition, the Board finds that the Veteran did not have acute myelogenous leukemia or chronic myelomonocytic leukemia that was causally or etiologically related to his military service.  While the Veteran marked that he had some form of growth in his January 1968 Pre-Induction report of medical history, there were no details provided, and nothing further written or elucidated to indicate what the growth was related to or whether it was in any way linked to cancer or leukemia.  The May 1971 examination conducted pursuant to his separation indicated that the clinical evaluation of his entire body was normal, and he did not mark that he had any type of growth in his May 1971 report of medical history.  The remainder of the Veteran's service treatment records is negative for any complaints, treatment, or diagnosis of such a disease, and he did not seek treatment for or have a diagnosis of chronic myelomonocytic leukemia and/or acute myelogenous leukemia until many decades following his separation from service.  Indeed, the record shows that the Veteran was diagnosed with chronic myelomonocytic leukemia, which transformed to acute myelogenous leukemia, and received treatment for same from March 2004 to September 2004, over thirty-three years after his separation from service.  The Board finds this gap in time significant, and it weighs against the existence of a link between the AML and his military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that the CMML and AML did not manifest in service or for many years thereafter  

In addition to the lack of evidence showing that the leukemia manifested during service or within close proximity thereto, the medical evidence of record does not link the Veteran's cause of death to his military service.  In fact, as noted above, there was no event, disease, or injury in service to which the Veteran's death could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  As such, the Board concludes that the Veteran's leukemia did not manifest in service and was not causally or etiologically related to military service.  

During her September 2006 hearing, the appellant maintained that the Veteran's radical prostatectomy was the underlying cause behind the development of his chronic myelomonocytic leukemia which later transformed to acute myelogenous leukemia.  She maintains that the Veteran's prostatectomy was, in essence, tied to or a precursor of the leukemia.  See September 2006 hearing transcript, p. 4.  Additionally, the appellant, through her representative, asserted that the Veteran developed pneumonia secondary to his prostate surgery, and the pneumonia is what substantially resulted in his respiratory failure.  See September 2006 hearing transcript, p. 6.  

The competent medical evidence of record does not support the appellant's contentions.  As previously discussed above, the private treatment records dated from March 2004 to September 2004 do not indicate that the Veteran's CMML and resultant AML arose as a result of his prostate cancer.  Additionally, a VA medical opinion was obtained in April 2009 wherein the Veteran's claims file, VA treatment records and private treatment records pertaining to his condition prior to his death were reviewed.  The VA physician referenced the Veteran's original death certificate noting that the immediate cause of the Veteran's death was cardiorespiratory arrest due to or as a consequence of his acute leukemia.  He further acknowledged that the Veteran was service connected for prostate cancer.  Based on his review of the records, the examiner opined that the Veteran's cause of death was less likely than not to be related to his service-connected prostate cancer, and explained that prostate cancer does not cause nor aggravate any leukemia.  

Pursuant to the September 2010 remand, another opinion was obtained in October 2010 which addressed whether and to what extent the Veteran's service-connected prostate cancer was a contributory cause of his death.  The VA physician reviewed the Veteran's claims file as well as the August 2006 Amended Death Certificate.  The examiner also referenced the August 2004 letter issued by the Veteran's urologist, which discussed the Veteran's medical history, noting that he underwent a radical retropubic prostatectomy in December 2003, and was doing well thereafter.  The letter further discussed the Veteran's pathology results, and indicated that the Veteran had "no disability that might emanate from his diagnosis of prostate cancer or treatment thereof." 

The examiner took note of the August 2006 Amended Death Certificate, which reflected that the immediate cause of the Veteran's death was cardiorespiratory arrest due to or as a consequence of his acute leukemia, and further listed prostate cancer as a significant condition contributing to, but not directly related, to the Veteran's death.  Based on her review of the claims file and these specific documents, the examiner concluded that prostate cancer was not clinically active one month prior to the Veteran's death, and therefore, is less likely than not to have been a substantially contributory cause of, or to have accelerated, the Veteran's death.  The examiner further wrote that there is no medical literature to support the theory that prostate cancer or a prostatectomy was a cause of the Veteran's acute leukemia, which was the immediate cause of his death.  

With respect to the appellant's contention that the Veteran developed pneumonia secondary to his prostate cancer, the Board notes the Interim in-patient summary report which indicates that the Veteran's bilateral pneumonia was first noted after the Veteran developed febrile neutropenia.  Prior to admission to the university medical center, there was nothing in the Veteran's records which indicated that he had pneumonia as a result or consequence of his service-connected prostate cancer.  In addition, the death summary report listed the Veteran's pneumonia as being hospital acquired.  Furthermore, as referenced above, the August 2004 letter issued by the Veteran's urologist read that the Veteran "has no disability that might emanate from his diagnosis of prostate cancer or treatment thereof."  

There is no medical evidence showing otherwise.  The appellant's assertions are the only evidence contained in the claims file showing that the Veteran's cause of death was causally or etiologically related to his service-connected prostate cancer.  The appellant is not a medical professional, and therefore her beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis and absent a professional medical opinion linking a current disorder to service, service connection cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  

Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


